DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the top end” and “the bottom end” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. There is a lack of antecedent basis because claim 1 recites “a compression chamber comprising an upper end and a lower end” in line 3, rather than a top end and a bottom end. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “crescent” in claim 1 is used by the claim to mean “crest”, while the accepted meaning is used to describe a phase of the moon. The term is indefinite because the specification does not clearly redefine the term.
The recitation “said ocean water is mixed with ambient air in the lower variable-pressure sub-chamber” is indefinite. This recitation implies that the ocean water somehow enters the lower cylinder area (at 111B). It is unclear if this is the case or not because 111B is only recited as an inlet for air and it would be highly unlikely for ocean water to enter the lower variable pressure sub-chamber since the chamber sits on top of a platform with posts. 
The recitation “so as to achieve the weightlessness effect at the crescent position of the wave” is indefinite because the claim still fails to described what is achieving the weightlessness effect. 
Regarding claim 11, claim 11 recites the limitation “the float” in line 7. There is insufficient antecedent basis for this limitation in the claim. This is the first time a float is mentioned in the claim. 
Claim 11 recites the limitation “an affixed float” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this float is the same or different from the float recited in line 7. 
Claim 11 recites the limitation “a float” in line 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this float is the same or different from the floats recited in lines 7 and 8. 
Claim 11 recites the limitation “the piston” in line 12. There is insufficient antecedent basis for this limitation in the claim. This is the first time a piston is mentioned in the claim. The Examiner suggest adding a limitation to describe how the piston divides the chamber into an upper and lower sub-chamber as in line 6. 
Claim 11 is also rejected for being incomplete for omitting structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. The omitted structural cooperative relationships are between the float and the piston. The Examiner suggest adding a limitation of a shaft that connects the float to the piston. 
The recitation “mixing the ocean water with ambient air in the lower variable-pressure sub-chamber” is indefinite. This recitation implies that the ocean water somehow enters the lower cylinder area (at 111B). It is unclear if this is the case or not because 111B is only recited as an inlet for air and it would be highly unlikely for ocean water to enter the lower variable pressure sub-chamber since the chamber sits on top of a platform with posts. 
The recitation “so as to achieve the weightlessness effect at the crescent position of the wave” is indefinite because the claim still fails to described what is achieving the weightlessness effect. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “crescent” in claim 11 is used by the claim to mean “crest”, while the accepted meaning is used to describe a phase of the moon. The term is indefinite because the specification does not clearly redefine the term.

Allowable Subject Matter
Claims 1-11, 13-14, 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the 35 USC 112 rejections. The claims still have recitations that are indefinite and are therefore still rejected under 35 USC 112. Please see the rejection above for further details. 

Conclusion


















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832